TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00381-CV


In re Michael F. White



In the Matter of K.G.








FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY

NO. 185,847-C, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING 



ORDER   TO   SHOW   CAUSE
PER CURIAM
	This is a contempt proceeding ancillary to the appeal of K.G., a juvenile.  The subject
of this proceeding is Michael F. White, appointed attorney for K.G.
	On July 11, 2001, the Clerk of this Court filed a notice of appeal and a clerk's record
in this cause.  The reporter's record was filed on August 16, 2001.  Thus, appellant's brief was due
September 17.  On September 25, the Clerk of this Court informed appellant's counsel, White, that
appellant's brief was overdue and requested a response by October 5, 2001.  On December 4, after
White failed to respond to the Clerk's September 25 notice, this Court ordered White to prepare and
file appellant's brief by December 21, and warned White that no further extensions would be
granted.  To date, White has not filed an appellant's brief.
	Michael F. White is hereby ordered to appear in person before this Court on the 6th
day of February, at 8:30 a.m., in the courtroom of this Court, located in the Price Daniel, Sr.
Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause
why he should not be held in contempt for his failure to obey the December 4 order of this Court,
and sanctions imposed.  This order to show cause will be withdrawn and White will be relieved of
his obligation to appear before this Court as above ordered if the Clerk of this Court receives the
appellant's brief by 5:00 p.m. on February 1, 2002.
	It is so ordered January 24, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Onion*
Do Not Publish

















*	Before John F. Onion, Jr., Presiding Judge (retired), Court of Criminal Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1998).